People v Jamison (2021 NY Slip Op 00674)





People v Jamison


2021 NY Slip Op 00674


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, WINSLOW, AND BANNISTER, JJ.


72 KA 20-01122

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vISAIAH N. JAMISON, DEFENDANT-APPELLANT. 


ANTHONY J. LANA, BUFFALO, FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. LOWRY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered July 25, 2016. The judgment convicted defendant, upon a plea of guilty, of burglary in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court